  Case 3:19-cv-00384-DJH Document 1 Filed 05/24/19 Page 1 of 10 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION
                             CASE NO.______________________


 THOMAS SHOBE                                                                 PLAINTIFF


 vs.

 YASKAWA AMERICA, INC.

 and

 MOTOMAN, INC. AKA YASKAWA ELECTIC
 CORP. OF JAPAN

 and

 FAURECIA AUTOMOTIVE SEATING LLC
 d/b/a FAURCEIA EMISSIONS CONTROL SYSTEMS,
 NA, LLC, d/b/a FAURECIA INTERIORS
 LOUISVILLE, LLC

 and

 BELFLEX STAFFING NETWORK, LLC



                                                                           DEFENDANTS


                                        COMPLAINT

       Plaintiff THOMAS SHOBE, by counsel and for his Complaint against the Defendants

Yaskawa America, INC., Motoman, Inc., Yaskawa Electric Corp. of Japan, Faurceia Automotive

Seating LLC d/b/a Faurceia Emissions Control Systems, NA, LLC d/b/a Faurceia Interiors of

Louisville, LLC, and Belflex Staffing Network, LLC states as follows:
  Case 3:19-cv-00384-DJH Document 1 Filed 05/24/19 Page 2 of 10 PageID #: 2




       1. Plaintiff is a citizen and resident of the Commonwealth of Kentucky, living in

            Louisville, Kentucky.

       2.      Defendant, YASKAWA AMERICA, INC.                   YASKAWA                foreign

corporation doing business in the Commonwealth of Kentucky, with its principal place of business

in Waukegan, Illinois.

       3.      Defendant MOTOMAN, INC. AKA YASKAWA ELECTRIC CORP OF JAPAN



its principal place of business in Dayton, Ohio.

       4.      At all times complained of here, Defendants YASKAWA and/or MOTOMAN was

the manufacturer of the Motoman MAO1400 Robot and/or DX100 Controller that is the subject

of this Complaint.

       5.      This Court has jurisdiction over Defendants YASKAWA and MOTOMAN because

YASKAWA and MOTOMAN placed their products, including the robotic/motion equipment

described herein, in the stream of commerce, knowing and intending that it would be purchased in

Kentucky, and by doing so has purposely availed itself of the laws of Kentucky.

       6.      Defendant, FAURECIA AUTOMOTIVE SEATING LLC d/b/a FAURCEIA

EMISSIONS CONTROL SYSTEMS, NA, LLC, d/b/a FAURECIA INTERIORS LOUISVILLE,

LLC is a foreign corporation registered to and doing business in the Commonwealth of Kentucky,

with its principal place of business in Auburn Hills, Michigan.

       7.      At all times complained of here, FAURCEIA was the employer of Plaintiff.

FAURCEIA purchased, installed, and/or otherwise implemented the use of the above-mentioned

equipment in its manufacturing processes. Plaintiff was assigned by Defendant, FAURECIA to




                                               -2-
  Case 3:19-cv-00384-DJH Document 1 Filed 05/24/19 Page 3 of 10 PageID #: 3




operate the equipment described above as part of his job requirements while working at

FAURCEIA.

       8.      This Court has jurisdiction over Defendant FAURCEIA because FAURCEIA

placed its products, including the mining equipment described herein, in the stream of commerce,

knowing and intending that it would be purchased in Kentucky, and by doing so has purposely

availed itself of the laws of Kentucky.     Further, FAURCEIA has manufacturing facilities

physically located in the Commonwealth of Kentucky, specifically, Louisville, Kentucky.

       9.      Defendant, BELFLEX STAF

limited liability company doing business in the Commonwealth of Kentucky with a principle place

of business in Cincinnati, Ohio

       10.     This Court has jurisdiction over Defendant BELFLEX because BELFLEX operates

a temporary employment agency in the Commonwealth of Kentucky, specifically Louisville,

Kentucky.

       11.     Venue is proper in this Court because the events complained of herein occurred in

Jefferson, County, Kentucky.



                                            FACTS

       12.     On August 29, 2018 Plaintiff, Thomas Shobe was w

manufacturing facility on Indian Trail in Louisville, Kentucky. Plaintiff was working at Faurceia



       13.     On August 29, 2018, Plaintiff Thomas Shobe was operating a Motoman MAO1400

Robot and/or DX100 Controller. These pieces of equipment/machines are manufactured and

produced by Defendants YAKSAWA and/or MOTOMAN.



                                              -3-
  Case 3:19-cv-00384-DJH Document 1 Filed 05/24/19 Page 4 of 10 PageID #: 4




       14.                                                                                        -

                              ne was disabled, the Plaintiff placed his hands on the machine to

wipe off the sensor piece and shake off the hydraulic manifold.

       15.

                                                cked.

       16.     Due to the locked state of the machine, Plaintiff had to instruct a co-worker how to

manually free his hand from the machine. His crushed hand remained trapped in the machine for

over four minutes.

       17.     After freeing his hand an agent or employee of Defendant, Faurceia, called for an



       18.     Sometime after the incident, pictures were posted in the Faurceia facility of




       19.     There was no audible or visible device to warn or signal workers that the machine

was engaging with the red safety light on.

       20.     Due to the severity of his injuries, Mr.              hand was severely burned,

disfigured, and otherwise injured. This required multiple painful surgeries on his hand including

procedures to graft skin from other parts of his body.

       21.     Plaintiff is permanently disabled and unable to work and support his family.

       22.     Plaintiff has suffered medical expenses, past and future, lost earnings, past and

future, pain and suffering, past and future, among other damages.

       23.     Plaintiff has been severely traumatized, suffering great mental anguish and

embarrassment.



                                               -4-
  Case 3:19-cv-00384-DJH Document 1 Filed 05/24/19 Page 5 of 10 PageID #: 5




                                        CLAIMS FOR RELIEF

                                  FIRST CLAIM FOR RELIEF
                                         Negligence

          24.   Plaintiff incorporates by reference and realleges all paragraphs previously alleged

herein.

          25.   Defendants owed Plaintiff a duty to exercise reasonable care in the design,

manufacture, installation, and repair of the Motoman MAO1400 Robot and/or DX100 Controller,

which are the subject of his litigation, including the duty to ensure that the Motoman MAO1400

Robot and/or DX100 Controller did not cause personal injury to the Plaintiff.

          26.   Defendants knew or should have known that the Motoman MAO1400 Robot and/or

DX100 Controller were defectively designed, manufactured, installed, and/or repaired, potentially

causing personal injury to Plaintiff.

          27.   Defendants failed to exercise ordinary care and breached their duty by, among other

things, negligently designing, manufacturing, installing, and/or repairing the Motoman MAO1400

Robot and/or DX100 Controller.

          28.   The aforementioned negligent acts and omissions of the Defendants were the direct



          29.   Plaintiff is entitled to damages in an amount to be proven at trial, together with

interest thereon and costs.




                                               -5-
  Case 3:19-cv-00384-DJH Document 1 Filed 05/24/19 Page 6 of 10 PageID #: 6




                                 SECOND CLAIM FOR RELIEF
                             Strict Products Liability Design Defect

          30.   Plaintiff incorporates by reference and realleges all paragraphs previously alleged

herein.

          31.   Defendants designed, manufactured, sold, installed, and/or repaired the Motoman

MAO1400 Robot and/or DX100 Controller, which were intended by the Defendants to be used

and operated by Plaintiff.

          32.   Defendants knew that the Motoman MAO1400 Robot and/or DX100 Controller

were to be purchased and used without inspection for defects by the Plaintiff and the general

public.

          33.   The subject Motoman MAO1400 Robot and/or DX100 Controller were unsafe for

their intended use by reason of defects in their design, manufacture, and/or installation, so that the

Motoman MAO1400 Robot and/or DX100 Controller would not safely serve their purpose, but

would instead expose their users to serious injuries.

          34.   Defendants designed, manufactured, and installed the subject Motoman MAO1400

Robot and/or DX100 Controller, causing them to fail to perform as safely as an ordinary operator

would expect when used in an intended or reasonably foreseeable manner.

          35.   The risks inherent in the designs of the subject Motoman MAO1400 Robot and/or

DX100 Controller outweighed significantly any benefits of such designs.

          36.   Plaintiff was not aware of the aforementioned defects at any time prior to the events

complained of this Complaint.

          37.   As a legal and proximate result of the aforementioned defects of the subject

Motoman MAO1400 Robot and/or DX100 Controller, Plaintiff sustained injuries and damages set




                                                -6-
   Case 3:19-cv-00384-DJH Document 1 Filed 05/24/19 Page 7 of 10 PageID #: 7




forth herein while operating the subject Motoman MAO1400 Robot and/or DX100 Controller in a

reasonably foreseeable manner.

          38.   Plaintiff is, therefore, entitled to damages in an amount to be proven at the time of

trial.

                                  THIRD CLAIM FOR RELIEF
                           Strict Products Liability Failure to Warn

          39.   Plaintiff incorporates by reference and realleges all paragraphs previously alleged

herein.

          40.   Defendants knew that the subject Motoman MAO1400 Robot and/or DX100

Controller would be purchased without inspection for defects.

          41.   The subject Motoman MAO1400 Robot and/or DX100 Controller were defective

when they left the control of the Defendants.

          42.   At the time of the design, manufacture, sale, repair of the subject Motoman

MAO1400 Robot and/or DX100 Controller

Defendants knew or should have known of the substantial dangers involved in the reasonably

foreseeable use of the subject Motoman MAO1400 Robot and/or DX100 Controller, whose

defective design, manufacturing, and lack of sufficient warnings caused the products to have an

unreasonably dangerous propensity to cause significant personal injury.

          43.   Defendants knew that this substantial danger is not readily recognizable to an

ordinary user and that the user would use the subject Motoman MAO1400 Robot and/or DX100

Controller without inspection.

          44.   At all relevant times, Defendants failed to provide adequate warnings, instructions,

guidelines, or admonitions to Plaintiff of the defects, which the Defendants knew, or in the exercise




                                                -7-
   Case 3:19-cv-00384-DJH Document 1 Filed 05/24/19 Page 8 of 10 PageID #: 8




of reasonable care should have known, to have existed in a manner that was reasonably foreseeable

by Defendants involving substantial dangers that were not readily apparent to the products users.

          45.                                                   Motoman MAO1400 Robot and/or

DX100 Controller were being used in the manner intended by the Defendants and in a manner that

was reasonably foreseeable by Defendants as involving substantial danger that was not readily

apparent to its users.

          46.

to provide adequate warnings.

          47.   Plaintiff is, therefore, entitled to damages in an amount to be proven at the time of

trial.

                                 FOURTH CLAIM FOR RELIEF
                         Strict Products Liability Manufacturing Defect


          48.   Plaintiff incorporates by reference and realleges all paragraphs previously alleged

herein.

          49.   Defendants designed, manufactured, sold, installed, and/or repaired the Motoman

MAO1400 Robot and/or DX100 Controller, which were intended by the Defendants to be used

and operated by Plaintiff.

          50.   Defendants knew that the Motoman MAO1400 Robot and/or DX100 Controller

were to be purchased and used without inspection for defects by the Plaintiff and the general

public.

          51.   The subject Motoman MAO1400 Robot and/or DX100 Controller were unsafe for

their intended use by reason of defects that occurred during the manufacture of the compenents,




                                                -8-
  Case 3:19-cv-00384-DJH Document 1 Filed 05/24/19 Page 9 of 10 PageID #: 9




so that the Motoman MAO1400 Robot and/or DX100 Controller would not safely serve their

purpose, but would instead expose their users to serious injuries.

       52.     Defendants manufactured the subject Motoman MAO1400 Robot and/or DX100

Controller, causing them to fail to perform as safely as an ordinary operator would expect when

used in an intended or reasonably foreseeable manner.

       53.     Plaintiff was not aware of the aforementioned defects at any time prior to the events

complained of this Complaint.

       54.     As a legal and proximate result of the aforementioned defects of the subject

Motoman MAO1400 Robot and/or DX100 Controller, Plaintiff sustained injuries and damages set

forth herein while operating the subject Motoman MAO1400 Robot and/or DX100 Controller in a

reasonably foreseeable manner.

       55.

       WHEREFORE, Plaintiff demands judgment against the Defendants herein for the

following:

       a.      such an amount as will fairly and reasonably compensate Plaintiff for his injuries

               set forth above,

       b.      for their costs herein expended including reasonable attorney fees,

       c.      for pre and post-judgment interest,

       d.      punitive damages,

       e.      trial by jury, and

       f.      for all other relief for which the Plaintiffs appear properly entitled.




                                                -9-
 Case 3:19-cv-00384-DJH Document 1 Filed 05/24/19 Page 10 of 10 PageID #: 10




                                           Respectfully submitted,

                                           ALEX R, WHITE, PLLC

                                           _/s/ John K. Spalding_____________
                                           John K. Spalding
                                           908 Minoma Avenue
                                           Louisville, KY 40217
                                           Ph: 502-882-7552
                                           F: 502-585-3559
                                           john@arwhitelaw.com
                                           Counsel for Plaintiff


                               CERTIFICATE OF SERVICE

     The foregoing was served to all pre-
ECF/CM system and to all new parties in accordance with the Federal Rules of Civil Procedure.


                                                     _/s/ John K. Spalding_____________
                                                     Counsel for Plaintiff




                                            - 10 -
